4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 1 of 11
4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 2 of 11
4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 3 of 11
4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 4 of 11
4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 5 of 11
4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 6 of 11
4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 7 of 11
4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 8 of 11
4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 9 of 11
4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 10 of 11
4:21-cr-00173-SAL   Date Filed 01/22/21   Entry Number 7   Page 11 of 11
